DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 8 refers to a first tab configured to contact the first side of the second section and a second tab configured to contact the second side of the second section, however, the specification (including the drawings) refers to these as a first tab (44) and second tab (46) contacting the first side and a third tab (48) contacting the second side on page 4, last paragraph. Therefore, claim 8 does not have proper antecedent basis in the specification and a correction is required to the specification or claim.  
Claim Objections
Claims 1, 3, 5, 7, and 8 are objected to because of the following informalities:  
In claim 1, line 15, “whereby the vertical section” should be changed to --whereby the vertical second section--.
In claim 3, line 2, “at least the inner surface of bottom wall” should be changed to --at least the inner surface of the bottom wall--.
In claim 5, line 2, “comprising a first section” should be changed to --comprising the first section--.
In claim 5, line 3, “at least a second section of the first side of the glue board” should be changed to --at least the first side of the second section of the glue board--.
In claim 7, line 1, “the line across a longitudinal section” should be changed to --the line in a general center of a longitudinal aspect of the rectangular glue board, the line--.
In claim 8, line 3, “and a second tab” should be changed to --and another tab--. This amendment would obviate the specification objection above. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton I (Screen captures from https://www.youtube.com/watch?v=-oMKoLEZpe0, August, 2017), in view of Eaton II (Screen captures from https://www.youtube.com/watch?v=JKVQZ2UUjlE, September, 2017), Esculier (US 9220257), and Extraordinary (https://www.amazon.com/VERSION-Strongly-Adhesive-Peanut-Scented/dp/B078N3PG62, August, 2018).
Regarding claim 1, Eaton I discloses a trap unit, comprising: a housing comprising a right wall having an outside surface and an inner surface, a left wall having an outside surface and an inner surface; a bottom wall having an underside surface and an inner surface; the left wall, the right wall and the bottom wall forming an internal cavity; a first opening in the right wall that is configured to accommodate the ingress of a rodent; a second opening in the right wall that is smaller than the outside dimensions of a rodent (screen shot page 2 shows the housing with a  left wall, a right wall, and a bottom wall forming an internal cavity with a first and second opening in the right wall, with one opening allowing a rodent, and the other opening of a smaller size).
Eaton I is silent as to a rectangular glue board having a first side comprising adhesive material and a second side that is not provided with adhesive material, the glue board further comprising a line formed in a general center of a longitudinal aspect of the rectangular glue board, the line being configured to focus a fold, whereby the glue 
Eaton II teaches a rectangular glue board having a first side comprising adhesive material and a second side that is not provided with adhesive material, the glue board further comprises a line formed in a longitudinal aspect of the rectangular glue board, the line being configured to focus a fold, whereby the glue board is formable into a first section and a second section that is substantially orthogonal to the first section (the glue board has adhesive on one side and is capable of being formed into a first and second section along one of the scored longitudinal lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap unit of Eaton I with a glue board as taught by Eaton II in order to provide another means of trapping a rodent or insect (Eaton II: screen shot page 1 shows glue board being placed in a trap unit from Eaton I). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the line in Eaton II to be in a general center of the longitudinal aspect of the rectangular glue board, since the glue board of Eaton II can be split, for example, to fit into smaller spaces, so that two perforated portions remain, therefore providing a fold in a general center of the longitudinal aspect of the glue board.     
Esculier teaches one or more tabs (5, clip-fastening system) on the inner surface of the right wall configured to maintain the second section of the glue board substantially vertically (col. 3, lines 20-25), whereby a partition comprises a straight edge and forms a first chamber and a second chamber within the internal cavity (Fig. 1; partition (4)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Eaton I modified by Eaton II so as to retain the glue board partition vertically with clip-fastening system forming a first chamber and a second chamber within the internal cavity as taught by Esculier in order to divide the trap into two chambers for multiple purposes (Esculier: col. 3, lines 20-25). 
Extraordinary teaches the vertical second section, of the glue board, comprises a straight edge (see Figure, glue board in L-shaped folded configuration with an adhesive side and non-adhesive side, a vertical portion and horizontal portion and straight edge). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partition of Eaton I modified by Eaton II and Esculier with an L-shaped folded glue board as taught by Extraordinary in order to provide further adhesive coverage of the area for the mitigation of pests, such as extending the adhesive portion from the horizontal surface to also include the vertical surface of the chamber.  
Regarding claim 3, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches wherein the first chamber (Esculier: tunnel (26) of internal space (20) comprises at least the inner surface of bottom wall (Esculier: base of box (24)) and a 
Regarding claim 4, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches whereby the first opening (Esculier: 25’)) opens into the first chamber (Esculier: tunnel (26) of internal space (20)). Please note in the combination, the first opening is taught by Eaton I. 
Regarding claim 5, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches wherein the second chamber (Esculier: space (27) of internal space (20)) comprises at least a substantially horizontal floor comprising a first section of the glue board (Extraordinary: the adhesive horizontal portion of the L-shaped glue board) and a substantially vertical wall (Esculier: partition (4)) comprising at least a second section of the first side of the glue board (Extraordinary: the adhesive vertical portion of the L-shaped glue board). 
Regarding claim 6, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches whereby the second opening (Eaton I: screen shot page 2 shows the second opening in the left side of the right wall) opens into the second chamber (Esculier: space (27) of internal space (20).
Regarding claim 7, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches (references to Eaton II) whereby the line across a longitudinal section being configured to focus a fold comprises any one of a score, a thinned area of the glue board or a previously imparted fold (screen shot page 2 shoes score lines along the longitudinal direction). 
Regarding claim 8, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches (references to Esculier) wherein the one or more tabs ((5), clip-fastening system) on the inner surface of the right wall comprises a first tab configured to contact the first side of the second section of the glue board and a second tab configured to contact the second side of the second section of the glue board (col. 3, lines 20-25).
Regarding claim 10, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches (references to Eaton I) further comprising a front wall and a rear wall (screen shot page 2 shows the housing further including a front wall on the left side of the screen and a rear wall in the opposite direction).
Regarding claim 11, Eaton I as modified by Eaton II, Esculier, and Extraordinary teaches (references to Eaton I) whereby the right wall, the left wall, the front wall and the rear wall form a rectangular internal cavity (screen shot page 2 shows the rectangular internal cavity of the housing).  
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
With respect to amended claim 1, Applicant argued that: examiner’s basis for combining Extraordinary in inapplicable since the use inside of the housing set forth in claim 1 is to serve as a panel to subdivide the housing into section. Additionally, applicant argued that Extraordinary does not teach a rectangular glue board a line formed in a general center of a longitudinal aspect of the rectangular glue board. Further, applicant argued that the references do not teach or suggest a vertical section that comprises a straight edge. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Extraordinary with Eaton I, Eaton II, and Esculier as proposed. 
The examiner respectfully disagrees. In response to applicant's argument that the examiner’s basis is inapplicable, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). By providing additional adhesive covered surface area, there is a greater likelihood of being able to capture the insect that enters into the trap. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap as discussed above.  
In response to applicant’s argument that Extraordinary does not teach a rectangular glue board comprising a line formed in a general center of a longitudinal aspect of the rectangular glue board, Extraordinary is brought in to show the glue board positioned with vertical and horizontal sections and the vertical section having a straight edge. The rectangular glue board comprising a line formed in a general center of a longitudinal aspect of the rectangular glue board is brought in with Eaton II as discussed above, and not established with Extraordinary. Therefore, in combination, the references show the rectangular glue board comprising a line formed in a general center of a longitudinal aspect of the rectangular glue board, with vertical and horizontal sections and the vertical section having a straight edge. Therefore the prior art meets the claim. 
Finally, in response to applicant’s argument that the references do not teach or suggest a vertical section that comprises a straight edge, The figure of Extraordinary shows a straight edge along the vertical section of the glue trap, and therefore meets this limitation. Therefore the prior art meets the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643